DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 7-8 is rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al. (US 2008/0169990, hereby referred as Taniguchi) in view of Shigeta et al. (US 2018/0277924, hereby referred as Shigeta) and Endo et al. (US 6201506, hereby referred as Endo).
Regarding claim 1, Taniguchi teaches the following:
a rear glass for attachment to a lift-up backdoor that closes an opening in a rear portion of a vehicle, the rear glass comprising: 
a glass plate (element 101, figure 1); 
a defogger (element 40, figures 1-2) disposed in a vicinity of a center of the glass plate in an up-down direction; and 
a shared antenna (elements 10, 20, 30, and 200, figures 1-2) installed on the glass plate upward or downward of the defogger, wherein the shared antenna includes: 
a power supply unit (element 30 and 200, figures 1-2); 
an AM antenna (element 10, figures 1-2) connected to the power supply unit; and 
an FM antenna (element 20, figures 1-2) connected to the power supply unit, wherein the FM antenna includes:
a rectangular frame-shaped FM main body element (the combination of elements 21a, 21c, the top 22, and 21d between the power supply 30 and the top element 22, figure 2) that is coupled to the power supply,
a first FM antenna element (element 21d that extends from the top element 22 towards the defogger, figure 2) extending in the up-down direction toward the defogger from the power supply unit; and 
a second FM antenna element (element 21b, figure 2) coupled to an end portion of the first FM antenna element and extending in the horizontal direction, and is capacitively coupled to the defogger (paragraph [0025]), and 
wherein a relationship between an element length LAM of the AM antenna, a center wavelength λFM-C corresponding to a reception frequency band of the FM antenna and a wavelength shortening coefficient α of the glass plate satisfies 0.49 X α X λFM-C ≤ LAM ≤ 0.67 X α X λFM-C. (“α * λmin / 2 ≤ L ≤ α * λmax / 2”, some data points in the frequency range would fall in the claimed range, abstract, paragraphs [0005]-[0008], and [0032]-[0034]).
Taniguchi does not teach wherein the second FM antenna element is positioned closer to the defogger than is the AM antenna.
Shigeta suggests the teachings of wherein the second FM antenna element (bottom element of element 60, figure 1) is positioned closer to the defogger (element 80, figure 1) than is the AM antenna (bottom of element 70, figure 1), is capacitively coupled to the defogger (paragraph [0106]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the second FM antenna element of Taniguchi to be positioned closer to the defogger than is the AM antenna as suggested by the teachings of Shigeta so that only the FM antenna is capacitively coupled to the defogger which can allow the defogger to function as an FM antenna which would improve the performance of the FM antenna (paragraph [0106]).
Taniguchi as modified does not explicitly teach the length of the defogger in the up-down direction is 65 to 85 % of the length of the rear glass in the up-down direction.
While drawings are not always drawn to scale, the length of the defogger in the up-down direction takes up a majority of the length of the rear glass in the up-down direction in both Taniguchi and Shigeta.
Endo suggests the teachings of the length of the defogger in the up-down direction is 65 to 85 % of the length of the rear glass in the up-down direction (as shown in figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the length of the defogger of Taniguchi as modified to be in the up-down direction is 65 to 85 % of the length of the rear glass in the up-down direction as suggested by the teachings of Endo as having a larger area covered by the defogger will improve the performance of the defogger when used since more of the rear glass would be covered with it which would speed up the defogging of the rear glass. In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.  As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).
 
Regarding claim 2, Taniguchi as referred in claim 1 teaches the following:
wherein the AM antenna includes: a first AM antenna element (Taniguchi, element 12, figure 2) extending in a horizontal direction from the power supply unit; a second AM antenna element (Taniguchi, element connecting elements 12 and 12b, figure 2) extending in the up-down direction from an end portion of the first AM antenna element; and a third AM antenna (Taniguchi, element 12b, figure 2) element extending in the horizontal direction on the power supply unit side from an end portion of the second AM antenna element.

Regarding claim 4, Taniguchi as referred in claim 1 teaches the following:
wherein the defogger (element 40, figures 1-2) includes: a pair of bus bars (elements 43, figure 2) respectively extending in the up-down direction along right and left end portions of the glass plate; and a plurality of heating wires extending horizontally (elements 41, figure 2) so as to join the pair of bus bars.

Regarding claim 7, Taniguchi as referred in claim 1 teaches the following:
wherein the shared antenna (elements 10 and 20, figures 1-2) is disposed upward of the defogger (element 40, figures 1-2).

Regarding claim 8, Taniguchi as modified in claim 1 teaches the rear glass with the exception for the following:
further comprising a DAB antenna.
Shigeta suggests the teachings of a DAB antenna (paragraph [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the rear glass of Taniguchi as modified to include a DAB antenna as suggested by the teachings of Shigeta as also including a DAB antenna with a rear glass is desired in the automotive glass art since it would allow the rear glass to also receive in an additional frequency band which would allow it to receive digital radio broadcasts.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al. (US 2008/0169990, hereby referred as Taniguchi) in view of Shigeta et al. (US 2018/0277924, hereby referred as Shigeta) and Endo et al. (US 6201506, hereby referred as Endo), and further in view of Mukai et al. (US 2011/0037668, hereby referred as Mukai).
Regarding claim 3, the combination of Taniguchi, Shigeta, and Endo as referred in claim 2 teaches the following:
wherein the AM antenna includes: a fifth AM antenna element (Taniguchi, element 12a, figure 2) extending in the horizontal direction so as to couple with the second AM antenna element  (Taniguchi, element connecting elements 12 and 12b, figure 2).
The combination of Taniguchi and Shigeta does not explicitly teach a fourth AM antenna element extending in the up-down direction on the first AM element side from an end portion of the third antenna AM element; and a fifth AM antenna element extending in the horizontal direction from an end portion of the fourth AM antenna element so as to couple with the second AM antenna element.
Mukai suggests the teachings of “a fourth AM antenna element extending in the up-down direction on the first AM element side from an end portion of the third antenna AM element; and a fifth AM antenna element extending in the horizontal direction from an end portion of the fourth AM antenna element so as to couple with the second AM antenna element” since Mukai teaches that an antenna for a rear glass can be composed as parallel elements (elements 22, 23, and 29, as shown in figure 5), which is similar to the structure of Taniguchi, or as a loop (element 30, as shown in figure 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the AM antenna of the combination of Taniguchi, Shigeta, and Endo to include a fourth AM antenna element extending in the up-down direction on the first AM element side from an end portion of the third antenna AM element; and a fifth AM antenna element extending in the horizontal direction from an end portion of the fourth AM antenna element so as to couple with the second AM antenna element as suggested by the combination of the teachings of Taniguchi and Mukai as adding a fourth and fifth element to form a loop can be used to broaden the frequency band and change the resonant frequency of the antenna (Mukai, paragraph [0095]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al. (US 2008/0169990, hereby referred as Taniguchi) in view of Shigeta et al. (US 2018/0277924, hereby referred as Shigeta) and Endo et al. (US 6201506, hereby referred as Endo), and further in view of Saito et al. (US 2013/0257663, hereby referred as Saito).
Regarding claim 6, the combination of Taniguchi, Shigeta, and Endo as referred in claim 1 teaches the following:
wherein a distance in the up-down direction of a space between the defogger (Taniguchi, element 40, figures 1-2) and an upper edge or a lower edge of an inner periphery of the backdoor (Taniguchi, as shown in figure 1) to which the rear glass is attached, the shared antenna (Taniguchi, elements 10 and 20, figures 1-2) is disposed in the space.
The combination of Taniguchi and Shigeta does not explicitly teach wherein a distance in the up-down direction of a space between the defogger and an upper edge or a lower edge of an inner periphery of the backdoor to which the rear glass is attached is less than or equal to 100 mm, the shared antenna is disposed in the space, and the length of the AM antenna in the up-down direction is less than or equal to 75 mm.
Saito suggests the teachings of wherein a distance in the up-down direction of a space between the defogger and an upper edge or a lower edge of an inner periphery of the backdoor to which the rear glass is attached, the shared antenna is disposed in the space, and the length of the AM antenna in the up-down direction is less than or equal to 75 mm (H1, “60mm, paragraph [0056]). Saito does not explicitly teach the distance between the defogger and the upper edge of an inner periphery of the backdoor to which the rear glass is attached is less than or equal to 100 mm, however Saito does teach that the antenna is equal to “60 mm” (paragraph [0056]) and that the distance between the defogger and the antenna is “15mm” (paragraph [0045]), which means the total distance from the top of the antenna to the top of the defogger is 75mm. While Saito does not discuss the an upper edge of an inner periphery of the backdoor to which the rear glass is attached, it is obvious that there would have to be one above the antenna since it is a glass antenna for a vehicle, and that it would be nearby to the top of the antenna since the antenna elements of rear glass antennas are usually placed adjacent to an edge of the glass away from the defogger which is usually centered.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have a distance in the up-down direction of a space between the defogger and an upper edge of an inner periphery of the backdoor to which the rear glass is attached of the combination of Taniguchi, Shigeta, and Endo to be less than or equal to 100 mm, the shared antenna is disposed in the space, and the length of the AM antenna in the up-down direction is less than or equal to 75 mm as suggested by the teachings of Taniguchi and Saito as the length of the antenna and the distance between the antenna, defogger, and the upper edge of the rear glass could be modified by one of ordinary skill to adjust the design characteristics such as the capacitive coupling between the elements, and since it would be desired to keep the space needed for the antenna at a minimum since that would provide more space for a larger defogger which would defog the glass quicker than a smaller defogger. In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al. (US 2008/0169990, hereby referred as Taniguchi) in view of Shigeta et al. (US 2018/0277924, hereby referred as Shigeta) and Endo et al. (US 6201506, hereby referred as Endo), and further in view of Hayashi et al. (US 2017/0279182, hereby referred as Hayashi).
Regarding claim 10, the combination of Taniguchi, Shigeta, and Endo as referred in claim 1 teaches the following:
a door module of a vehicle (Taniguchi, as shown in figure 1) comprising: the rear glass according to claim 1 (Taniguchi, as shown in figure 1); and at least one door panel configured to support the rear glass (Taniguchi, as shown in figure 1).
The combination of Taniguchi and Shigeta does not teach at least one door panel formed from a resin material.
Hayashi suggests the teachings of at least one door panel formed from a resin material (paragraph [0045]-[0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the door panel of the combination of Taniguchi, Shigeta, and Endo to be formed from a resin material as suggested by the teachings of Hayashi which are known materials in the vehicle art to manufacture vehicle doors from which can ease the manufacturing process due to their customizability and durability which is needed when manufacturing a vehicle. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamamoto et al. (US 2018/0069290), Araki et al. (US 2016/0359219), Kobayashi et al. (US 2016/0268670), Nagy (US 6163303) and all teach wherein the length of the defogger in the up-down direction is 65 to 85 % of the length of the rear glass in the up-down direction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845